 4DECISIONSOF NATIONALLABOR RELATIONS BOARDCamptown Bus Lines,Inc. and Local 6, InternationalFederation of Health Professionals,a/w Interna-tional Longshoremen's Association,AFL-CIO, Pe-titioner.Case 22-RC-6622September 20, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn February 25, 1976, the Acting Regional Direc-tor for Region 22 issued a Decision and Direction ofElection in the above-entitled proceeding. Thereaf-ter, in accordance with Section 102.67 of the Nation-al Labor Relations Board's Rules and Regulations,Series 8, as amended, the Employer filed a timelyrequest for review of the Acting Regional Director'sdecision, contending that the Acting Regional Direc-tor erred in asserting jurisdiction over its operations.By telegraphic order dated March 26, 1976, theBoard granted the Employer's request for review.Thereafter, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Employer's brief on review, and makes the fol-lowing findings:1.The Employer is a New Jersey corporation withits principal place of business in Newark, New Jer-sey. It is primarily engaged in the transportation ofphysically and mentally handicapped school childrenfor the Newark Board of Education. The Employer isalso engaged in private contract work, including pri-vate charters, school charters, and the transportationof factory employees. In the performance of thesecontracts during the 1975 calendar year, the Em-ployer received gross revenues of approximately$1,100,000, of which $256,000 was derived fromsources other than from the transportation of schoolchildren to and from school. Of the latter amount,the Employer derived approximately $168,000 fromprivate charter work; $55,000 from school-relatedcharters; and $33,000 from the transportation of fac-tory workers.We find merit in the Employer's contention inso-far as it argues that its school bus operations for theNewark Board of Education are exempt from theBoard's jurisdiction.We disagree, however, with itsposition that the Board lacks jurisdiction over its pri-vate charter operations because the revenue fromthat operation does not satisfy the $256;000 grossvolume jurisdictional standard for the transit indus-try'A majority of the Board recently held inRoeschLines, Inc.,2that the provision of transportation serv-ices for school districts is so intimately related to theschool district's function as to warrant the conclusionthat such services are, in effect, a municipal function.As such, the employer performing such functions isexempt from the Act? Accordingly, in the instantcase,we shall decline jurisdiction over the Employ-er's operations insofar as they involve the provisionof school bus services for the Newark Board of Edu-cation 4With respect to the private charter operation, werecently considered inMitchell School, Incorporated,and Main Line Day School, Incorporated,'the funda-mental principles applicable to an employer engagedin both exempt and nonexempt operations. We thereheld that in determining whether the jurisdictionalstandard has been satisfied for the purpose of assert-ing jurisdiction over the nonexempt operation, wewould use the total volume of the exempt and thenonexempt operations. Accordingly, as the totalgross revenues of the Employer exceed $1 million, weshall assert jurisdiction over the Employer's nonex-empt operations.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.As a portion of the Employer's operations areexempt from our jurisdiction, the issue remains as tothe appropriate unit for purposes of collective bar-gaining. In view of a jurisdictional finding herein, wefind that the appropriate unit should be limited tothe Employer's employees who are engaged in pro-viding nonschool related charter bus services. Therecord reveals, however, that the Employer employsa number of regularly assigned school bus driverswho, in emergencies, also operate charter buses. Con-sequently, in accordance with the principles enuncia-ted inBerea Publishing Company,'those driversshould be included in the unit if they perform charter1Charleston Transit Company,123 NLRB 1296 (1959).2 224 NLRB 203 (1976).3 Sec. 2(2) of the Act excludes from the definition of "employer" any"wholly owned Government corporation . . or any State or political sub-division thereof"4 For reasons expressed inWe Transport, Inc, and Town Bus Corp.,215NLRB 497 (1974), Member Jenkins would assert jurisdiction overEmployer's entire operations, including Employer's school bus operations5 224 NLRB 1017 (1976).6 140 NLRB 516 (1963).226 NLRB No. 3 CAMPTOWN BUS LINES5bus services for sufficient periods of time to demon-strate that they have a substantial interest in theunit's working conditions.'With respect to the mechanics and their helperswho are employed at the Employer's Hunter Streetfacility, the Employer asserts that these employeesshould be included in the unit, and the Petitioner isnot opposed to their inclusion. Inasmuch as the me-chanics and their helpers have regular contact withthe charter drivers and are commonly _supervisedwith them, we shall include them in the unit. Accord-7RoeschLines,Inc.,224 NLRB 203 (1976).ingly,we -find that the following unit is appropriatefor the purposes of collective bargaining within themeaning of Section 9(c) of the Act:All full-time and regular part-time charter busdrivers,mechanics, and mechanics' helpers em-ployed by the Employer at its 265 Elizabeth Av-enue and its 51 Hunter Street, Newark, New Jer-sey,locations,excluding all office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.[Direction of Election andExcelsiorfn. omittedfrom publication.]